Citation Nr: 1454479	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right wrist peripheral neuropathy. 

2.  Entitlement to a rating in excess of 10 percent for left wrist peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to March 1975, and on active duty for training from June to July 1975, June to July 1976, and from July to August 1977. 

These matters were received by the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran appealed, and in February 2014, the Board denied the claims.   

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2014 decision.  That same month, the Court issued an Order vacating the February 2014 Board decision.  

In the instant decision, the Board has considered the Court's guidance as to joint motions for remand, explained by the Court as follows: 

A joint motion for remand, when drafted properly, identifies the essential, undisputed facts necessary for the adjudication of the claim; the relief sought; and most importantly, clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency. . . . A joint motion for remand is an effective tool for identifying errors and speedily and efficiently resolving a veteran's claim.

See Carter v. Shinseki, 26 Vet. App. 534, 541-42 (2014)

In the instant decision, the Board endeavors to address precisely what the Parties found deficient in the now vacated Board decision.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's right wrist peripheral neuropathy is shown to have been productive of complaints that include pain and weakness, but not mild incomplete paralysis, neuritis, or neuralgia, of the lower radicular group, or moderate incomplete paralysis, neuritis, or neuralgia, of the median nerve.

2.  The Veteran's left wrist peripheral neuropathy is shown to have been productive of complaints that include pain and weakness, but not mild incomplete paralysis, neuritis, or neuralgia, of the lower radicular group, or moderate incomplete paralysis, neuritis, or neuralgia, of the median nerve.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right wrist peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8512, 8515, 8612, 8615, 8712, or 8715 (2014).
 
2.  The criteria for a rating in excess of 10 percent for left wrist peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8512, 8515, 8612, 8615, 8712, or 8715 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that ratings in excess of 10 percent are warranted for his right wrist, and left wrist, peripheral neuropathy.  

With regard to the history of the disabilities in issue, the Veteran's service treatment reports show that in August 1977, the Veteran sustained burns to his body while checking the water level of a radiator.  He also sustained bilateral wrist fractures when he jumped from the vehicle and landed on his hands.  

As for the post-service medical evidence, an August 1993 VA X-ray report noted old, healed fractures of each distal radius, with no deformity on the left, and developing post-traumatic arthritis on the right.  A private nerve conduction study, dated in March 2004, showed normal results, and contained a conclusion noting that there was no evidence for ulnar neuropathy in either arm.  An April 2004 VA examination report contained assessments of bilateral wrist pain secondary to traumatic arthritis, status post Colles fracture (bilateral), chronic pain secondary to posttraumatic arthritis, bilateral carpal tunnel syndrome, and bilateral Raynaud's phenomenon.  38 C.F.R. § 4.1 (2014).

In February 1979, the RO granted service connection for residuals of fractures to the bilateral wrists, as well as several scars.  The right wrist was assigned a 10 percent rating, and the left wrist was assigned a 0 percent (noncompensable) rating.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The Veteran subsequently filed claims for increased ratings on several occasions.  

In October 1994, the Board granted a compensable rating for left wrist arthritis, to the extent that it assigned a 10 percent rating, with an effective date in October 1988.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002).  

In November 1994, the RO denied claims for increased ratings for the bilateral wrists.  There was no appeal, and the RO's decision became final.  38 U.S.C.A. § 7105(c).  In August 2001, the RO granted service connection for carpal tunnel syndrome of the bilateral wrists.  The RO assigned a separate 10 percent rating for each wrist.  In rating decisions, dated in April 2004 and September 2004, the RO inter alia denied claims for increased ratings for bilateral carpal tunnel syndrome.  In each case, there was no appeal, and the RO's decision became final.  38 U.S.C.A. § 7105(c).  

In February 2008, the Veteran filed claims for increased ratings for his bilateral carpal tunnel syndrome.  In July 2008, the RO denied the claims; the RO recharacterized each of these disabilities as "peripheral neuropathy."   The Veteran appealed, and in February 2014, the Board denied the claims.  

The appellant appealed to the Court.  In August 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2014 decision. 
The Joint Motion states that the Board had failed to consider 38 C.F.R. § 4.124a, Diagnostic Code 8512 in its decisions.  That same month, the Court issued an Order vacating the February 2014 Board decision.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The Board first notes that service connection is currently in effect for disabilities that include arthritis of the right wrist, and arthritis of the left wrist.  In the Board's February 2014 decision, it determined that a rating in excess of 10 percent was not warranted for arthritis of either wrist.  

The Joint Motion indicates that this aspect of the Board's decision was not challenged, that it was not contested, and that these issues no longer remain on appeal.  The Court has effectively affirmed the Board's decision regarding these claims. 

In this regard, it is important for the Veteran to understand that the Board cannot grant an increased evaluation for any disability/problem that is covered within the evaluation of arthritis of the right wrist and arthritis of the left wrist.  Simply stated, the Veteran cannot receive compensation twice for the same problem. 

The RO has evaluated the Veteran's peripheral neuropathy under 38 C.F.R. § 4.124a. 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2014). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their 
residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).

Under DC 8512, a 20 percent evaluation is warranted for mild incomplete paralysis of the lower radicular group (bilateral).

Diagnostic Codes 8612 and 8712 address the criteria for evaluating neuritis and neuralgia of the lower radicular group, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8612, 8712 (2014).

Under DC 8515, a 20 percent evaluation is warranted for moderate incomplete paralysis of the median nerve (minor wrist); a 30 percent evaluation is warranted for moderate incomplete paralysis of the lower radicular group (major wrist).

Diagnostic Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8615, 8715 (2014).

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

A VA examination report, dated in May 2008, shows that the Veteran stated that he does not have carpal tunnel syndrome, and that his problems were due to arthritis, providing evidence against the claim before the Board at this time.  He denied having numbness or tingling in his hands, but reported sharp pain in his fingers upon experiencing wrist pain.  The report notes, "Otherwise, he has no problem."  The report notes the following: there is no history of relevant trauma, hospitalization or surgery.  Muscle strength of all muscle groups in the bilateral upper extremities was 5/5.  There was no neurological deficit in the upper extremities.  Sensory examination was normal to vibration, pain, light touch, and position sense, bilaterally.  Reflexes were 2+ at the triceps, biceps, brachioradialis, and finger jerks, bilaterally.  There was no muscle atrophy, and no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  No function of any joint was affected by a nerve disorder.  

A nerve study by Dr. R.C. (in 2004) had been reviewed and it was noted to show normal studies on both hands without any evidence of carpal tunnel syndrome, providing more evidence against the claim before the Board.  

The Veteran was employed as a janitor, part-time, and had missed less than one week in the last 12-month period.  The diagnosis was mild peripheral neuropathy involving both hands.  There was no nerve dysfunction, and no significant effects on occupation, or usual daily activities, providing yet more evidence against this claim. 

A VA peripheral nerves examination report, dated in March 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran complained of weakness and paresthesia, as well as bilateral hand pain that radiated to his fingers, arms, and hands, and occasionally to his shoulders.  More specifically, he reported cramps and paresethesias in his bilateral fingers.  The course since onset was stable, and there were no current treatments.  There were no hospitalizations specifically for peripheral neuropathy.  There was no history of relevant trauma.  

On examination, muscle strength was 5/5 in the bilateral upper extremities.  There was no motor function impairment in the bilateral upper extremities.  A sensory examination was normal as to pain, light touch, and position sense.  Reflexes were 1+ at the biceps and triceps, bilaterally, and 2+ at the brachioradialis.  There was no muscle atrophy, and no abnormal muscle tone or bulk.  There were no tremors, tics or abnormal movements.  No function of any joint was affected by a nerve disorder.  EMG (electromyogram) and nerve conduction studies were not ordered because on exam there were no objective findings indicative of peripheral neuropathy, providing more highly probative evidence against this claim.   

The Veteran was unemployed, but not retired; his usual occupation was janitor.  

A VA joints examination report, dated in March 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report shows that on examination, there was no incoordination, or decreased speed of joint motion.  There was pain and weakness.  On orthopedic examination, there was pain and tenderness of the wrists, and range of motion was limited due to pain.  The most to which the Veteran's dorsiflexion and palmar flexion of either wrist was noted to be limited, including with repetitive use, was to 40 degrees dorsiflexion, and 38 degrees palmar flexion.  X-rays showed arthritis of the right wrist joint.  The diagnosis noted that there was no evidence of peripheral neuropathy.  There were no significant effects on usual occupation, and no effects on usual daily activities.  

VA progress notes show that in February 2007, the Veteran complained of finger spasms.  In December 2007, the Veteran requested a disabled hunting and fishing license.  In July 2009, he complained of chronic hand pain.  

The Board finds that the evidence does not demonstrate that the Veteran's right wrist or left wrist disability is shown to have been manifested by mild incomplete paralysis, neuritis, or neuralgia, of the lower radicular group, or moderate incomplete paralysis, neuritis, or neuralgia, of the median nerve, such that a rating in excess of 10 percent is warranted under DC's 8512, 8515, 8612, 8615, 8712, or 8715.  The Veteran has complained of symptoms that include weakness and paresthesia, as well as bilateral hand pain that radiated to his fingers, arms, and hands, and occasionally to his shoulders.  However, the most recent nerve study (dated in 2004) showed normal studies on both hands, without any evidence of carpal tunnel syndrome.  Both VA examination reports show that muscle strength of all muscle groups in the bilateral upper extremities was 5/5, that there is no neurological deficit in the upper extremities, that sensory examinations were normal to vibration, pain, light touch, and position sense, bilaterally, and that there is no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or other abnormal movements.  It appears that reflexes at the biceps and triceps, bilaterally, decreased somewhat between 2008 and 2010, however, the accompanying findings do not warrant the conclusion that there was an actual increase in impairment.  The March 2010 VA examiner stated that EMG and nerve conduction studies were not ordered because on exam there were no objective findings indicative of peripheral neuropathy (emphasis added).  

In this regard, it is important for the Veteran to understand that not only does much of this evidence provides highly probative evidence against this claim, it provides significant evidence against the current findings.  It is only in taking into consideration the Veteran's statements and providing him all benefit of any remaining doubt that the current evaluations can be justified, let alone higher evaluations.   

Based on the above, the evidence is insufficient to show mild incomplete paralysis, neuritis, or neuralgia, of either lower radicular group, or moderate incomplete paralysis, neuritis, or neuralgia, of either median nerve.  The Veteran's reported symptoms have been considered.  However, given the findings, and the fact that service connection is currently in effect for disabilities that include bilateral wrist arthritis, to award an increased rating based on pain or weakness, or any other demonstrated wrist symptoms, would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2014); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  Finally, to the extent that the May 2008 VA examiner noted "mild" peripheral neuropathy involving both hands, this is not dispositive of the issue under DC 8512, as all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  In this case, the aforementioned findings do not warrant the conclusion that the required degree of impairment has been shown for an increased rating.  

In this regard, the JMR indicated that another diagnostic code (DC) must be addressed, as it has above.  However, they provided no basis in Veterans' Law that that, as indicated by the JMR "merely stating that no other DC provided for a higher rating", notwithstanding the DCs cited in the prior decision, was inadequate, particular in light of the facts of this case.  In this regard, it is important to note that there are many many potential DCs that can be, disputably, associated with any service connected condition.  In some cases, dozens involving the nerves, muscles, arthritis, limitations of motion, etc.  If the evidence indicates that one DC could provide additional compensation to a Veteran, it should be addressed.  However, in this case, the facts do not support such a finding (only placing into question the current evaluations).  Senseless citations to DCs that will not provide the Veteran additional compensation only delay the adjudication of the Veteran's case. 

In summary, given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, strength, and sensation, the Board finds that it is not shown that the Veteran's symptoms due to his peripheral neuropathy (if any) are shown to have been manifested by mild incomplete paralysis, neuritis, or neuralgia, of either lower radicular group, or by moderate incomplete paralysis, neuritis, or neuralgia, of either median nerve, such that a rating in excess of 10 percent is warranted for peripheral neuropathy of either wrist under DC's 8512, 8515, 8612, 8615, 8712, or 8715.  Accordingly, the criteria for a rating in excess of 10 percent have not been met under DC's 8512, 8515, 8612, 8615, 8712, or 8715 for peripheral neuropathy of the right wrist, or the left wrist.

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116. 
 
The schedular evaluations in this case are not inadequate.  Evaluations in excess of 10 percent are provided for certain manifestations of the service-connected disabilities in issue, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  Here, the medical evidence is sufficient to show that there is anything exceptional or unusual about the Veteran's service-connected disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his service-connected disabilities have caused him to miss work, or that they have resulted in any surgery or hospitalizations.  The evidence indicates that the Veteran has reported that he worked as a janitor until at least May 2008, and that he stopped working due to neuropsychiatric symptoms.  See e.g., July 2009 VA psychology consultation report.  However, there is no indication that upper extremity peripheral neuropathy, or any other service-connected disability, precluded employment.  

Again, it is only in taking into consideration the Veteran's statements and providing him all benefit of any remaining doubt that the current evaluations can be justified, let alone higher evaluations.  The best evidence in this case not only provides evidence against this claim, but significant against the current evaluations. 

The Board finds, therefore, that the Veteran's service-connected disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted. 

In reaching this decision, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements.  In this regard, it is the Veteran's statements, more than any medical evidence, that provides a basis for the current findings because, as noted above, there is significant evidence against the current findings.  Accordingly, the Veteran's claims must be denied. 

Finally, although the Veteran has submitted evidence of medical disability, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to either of the service-connected disabilities in issue.  The evidence indicates that the Veteran worked as a janitor until at least May 2008, and that he stopped working due to neuropsychiatric symptoms.  The JMR itself did not indicate that this issue was being raised.    

Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in April 2008, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations.  

In this regard, the Board has considered that the most recent VA examination report is dated in March 2010.  However, the mere passage of time since a VA examination does not, in and of itself, does not warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  

In this case, the Veteran has not asserted that there has been a worsening of either of the disabilities in issue since his last VA examination.  

There is nothing in the Joint Motion, or anywhere else in the claims file, to indicate a claimed worsening of the Veteran's condition, nor does the evidence show such a worsening.  If the JMR wished the Board to obtain another examination, it would have been of assistance to both the Board and the Veteran (to avoid delay) to explicitly indicate such.  The evidence in this case, providing particularly negative evidence against this claim for reasons noted above, only supports the conclusion that another examination is not necessitated. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

A rating in excess of 10 percent for service-connected right wrist peripheral neuropathy is denied.  

A rating in excess of 10 percent for service-connected left wrist peripheral neuropathy is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


